13 N.J. 341 (1953)
99 A.2d 589
IN THE MATTER OF THE APPLICATION OF SILVIO DEVITA FOR A WRIT OF HABEAS CORPUS.
The Supreme Court of New Jersey.
Argued October 13, 1953.
Decided October 19, 1953.
Mr. Harry Kay argued the cause for the appellant.
Mr. Edward Gaulkin argued the cause for the respondent (Mr. C. William Caruso, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Naughright in the Superior Court, Law Division.
*342 HEHER, J. (dissenting).
I would reverse the judgment for the reasons given in my dissent on the prior affirmance of the judgment in this cause. State v. Grillo, 11 N.J. 173 (1952).
For affirmance  Chief Justice VANDERBILT, and Justices OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  6.
For reversal  Justice HEHER  1.